J-S07031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.D., A              :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: K.F., MOTHER                  :       No. 1226 WDA 2020

                Appeal from the Order Dated October 15, 2020
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000213-2019


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                          FILED: March 31, 2021

      Appellant, K.F. (“Mother”), appeals from the order entered in the

Allegheny County Court of Common Pleas, Orphans’ Court, which granted the

petition of Children Youth and Families (“CYF”) for involuntary termination of

Mother’s parental rights to her minor child, A.D. (“Child”). We affirm.

      The relevant facts and procedural history of this case are as follows:

         Mother’s first child was born [in] August…2010. [CYF] was
         briefly involved but the case closed successfully. [CYF]
         received another referral in 2013 after receiving reports that
         Mother was due to give birth to her second child and had
         become homeless. Mother’s second child was born [in]
         February…2013. After receiving this referral, and assessing
         Mother, the agency discovered that she suffered from
         untreated mental health issues and had been the victim of
         domestic violence in both her past and present
         relationships. At that time, the case became court active
         and goals were set for Mother that included engaging in
         mental health treatment consistently and attending intimate
         partner violence (hereinafter “IPV”) counseling. Mother’s
         third child was born [in] June…2014. Mother reported
J-S07031-21


       domestic violence between her and that father. She sought
       a [protection from abuse (“PFA”) order] against him in fall
       of 2015. Mother’s fourth child was born [in] April…2016.
       There was also domestic violence in this relationship and
       Mother sought a PFA against this father in April of 2016.
       One of Mother’s older children reported sexual abuse by this
       Father as well. Mother made little progress with respect to
       her goals of attending mental health treatment and IPV
       counseling. As a result, [CYF] filed Petitions to Terminate
       Mother’s parental rights with respect to all four of the older
       children.    Shortly thereafter, Mother began an online
       relationship with D.D. (hereinafter “[F]ather”). He resided
       in Virginia and the two never met in person until he moved
       in with her in September of 2017. Mother was [allusive]
       about this relationship and continued to deny that the two
       were a couple for some time. This was obviously troubling
       to [CYF] given Mother’s history of unhealthy and abusive
       relationships. Mother became pregnant with A.D. in the
       spring of 2018. Mother was somewhat more truthful about
       the nature of the relationship after [CYF] learned of the
       pregnancy. Mother obtained a temporary PFA order against
       Father on June 1st, 2018 alleging that he had shoved her
       against the wall and that she was in fear for her and her
       unborn child’s safety. Mother did not pursue a final PFA
       against Father and continued the relationship despite
       [CYF’s] and the court’s concerns.

       Mother’s parental rights [to] her four older children were
       terminated on December 21, 2018. [Child] was born [in]
       January…2019. [CYF] obtained an Emergency Custody
       Authorization on January 23rd, 2019 and [Child] was placed
       in foster care upon his release from the hospital on January
       24th, 2019. [Child] was adjudicated dependent on March
       6th, 2019, and Mother was ordered to continue mental
       health treatment and to attend consistently. Visitation was
       permitted to be liberal but supervised. On April 9th, 2019
       Mother sought a secondary temporary PFA against [Child’s]
       Father[,] alleging that he was “verbally abusive” and had
       threatened to kill her. She did not obtain a final PFA order.

       The parties appeared for a Permanency Review Hearing on
       June 19th, 2019 and Mother was found to be in moderate
       compliance as she had been attending mental health
       treatment. However, the court noted that she had missed

                                   -2-
J-S07031-21


       nineteen visits during that reporting period. The court
       ordered Mother’s visits be reduced if she missed two
       consecutive days of visitation. The court also ordered
       Mother to follow through with a final PFA against [F]ather
       and to undergo an updated mental health evaluation to
       determine if she was receiving the correct level of
       treatment. The court granted [CYF] permission to place
       [Child] in an appropriate foster home and he was
       subsequently placed in the foster home of S.I. and J.I. that
       month.1

          1   The child currently resides in this foster home.

       The parties appeared for a Permanency Hearing on
       September 18th, 2019. Mother was found to be in minimal
       compliance as she had only attended eleven out of thirty-
       four visits during that reporting period and was not engaged
       in mental health treatment. The court ordered Mother to
       engage in mental health treatment. Mother’s visits were to
       remain status quo but the court granted [CYF] permission
       to reduce visits to once a week if Mother missed two
       consecutive visits. [CYF] filed the Petition to Involuntarily
       Terminate Mother’s Rights on December 9th, 2019.

       The parties appeared for a Permanency Hearing on January
       21st, 2020. Mother was found to be in minimal compliance
       as she had not yet signed releases for [CYF] to verify her
       attendance in mental health treatment and had missed
       eleven out of twenty-six visits during that reporting period.
       The court ordered Mother to engage in mental health
       treatment and to sign releases for [CYF] so that they could
       verify her attendance. Mother’s visits were ordered to
       remain status quo and [CYF] was again given permission to
       reduce the visitation if Mother missed two consecutive visits.
       An amended Termination Petition was filed on February
       18th, 2020 adding subsection 8 to the pleadings. The
       parties appeared for a Permanency Hearing on June 9th,
       2020. Mother was found to be in minimal compliance as she
       had not remained in contact with [CYF] and had not
       attended mental health treatment.        The court ordered
       Mother to re-engage in mental health treatment, participate
       in [IPV] counseling, and to undergo a drug and alcohol
       evaluation.    The court ordered Mother to have one
       supervised visit a week once in-person visitation resumed.2

                                     -3-
J-S07031-21



           2Visits were not permitted to be in-person and were
           done virtually due to the pandemic.

        Dr. Bliss was the court-appointed psychologist assigned to
        evaluate the family. She conducted individual psychological
        evaluations of Mother as well as interactional evaluations of
        Mother and [Child] on August 17th, 2017, May 10th, 2018,
        October 19th, 2018, December 24th, 2019 and August 16th,
        2020. Mother’s mental health issues and her lack of
        consistent treatment were a concern in every individual
        evaluation that Dr. Bliss conducted. Dr. Bliss reported that
        Mother eventually began to gain insight into the reasons
        that she continued to seek out unhealthy relationships.
        Throughout her history of evaluating Mother, Dr. Bliss has
        consistently recommended that Mother attend mental
        health and [IPV] counseling consistently. Dr. Bliss has
        repeatedly concluded that Mother’s mental health diagnosis
        of Post-Traumatic Stress Disorder (hereinafter [“PTSD”])
        and a personality disorder have prevented her from
        breaking the cycle of engaging in unhealthy and abusive
        relationships. It was reported that despite these long-
        standing [diagnoses] and the termination of her parental
        rights to the older four children, Mother continued to believe
        that she did not have any problems. Dr. Bliss also concluded
        on multiple occasions, this cycle of jumping into unhealthy
        romantic     relationships    and    maintaining   unhealthy
        relationships with family members would continue if Mother
        did not address her issues with consistent mental health
        treatment and IPV counseling. In her last evaluation of
        Mother in August of 2020, Dr. Bliss opined that Mother was
        not in a position to reunify with her son.

        Dr. Bliss was also able to evaluate [Child’s] foster family
        twice. She reported that he is attached and bonded to all
        of his foster family members. She noted that he was closely
        bonded to his foster mom and opined that he appeared to
        view her as his psychological parent.

(Orphans’ Court Opinion, filed 12/14/20, at 2-6).

     The court held a hearing on the termination petition on August 28, 2020.

In addition to the testimony of Dr. Bliss, CYF presented the testimony of

                                    -4-
J-S07031-21


Brittany Weaver, Mother’s outpatient therapist, and David Sprague, CYF

caseworker. (N.T. Termination Hearing, 8/28/20, at 9-66). Mother testified

on her own behalf. (Id. at 67-73).

        At the conclusion of the hearing, the court held the matter under

advisement. On October 15, 2020,1 having determined that CYS proved all

necessary elements of 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b), the court

entered an order involuntarily terminating Mother’s parental rights to Child.

On November 12, 2020, Mother timely filed a notice of appeal and concise

statement of errors complained of on appeal.2

        Mother raises the following issue for our review:

           Did the trial court abuse its discretion and/or err as a matter
           of law in concluding that termination of [Mother’s] parental
           rights would serve the needs and welfare of [Child] pursuant
           to 23 Pa.C.S. § 2511(b)?

(Mother’s Brief at 6).

        Appellate review in termination of parental rights cases implicates the

following principles:

           In cases involving termination of parental rights: “our
           standard of review is limited to determining whether the
           order of the trial court is supported by competent evidence,
           and whether the trial court gave adequate consideration to
           the effect of such a decree on the welfare of the child.”



____________________________________________


1   The order is dated August 28, 2020, but was not filed until October 15, 2020.

2Although Father’s parental rights were terminated the same day, he is not a
party to the instant appeal and did not file a separate appeal.

                                           -5-
J-S07031-21


In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

           Absent an abuse of discretion, an error of law, or insufficient
           evidentiary support for the trial court’s decision, the decree
           must stand. ... We must employ a broad, comprehensive
           review of the record in order to determine whether the trial
           court’s decision is supported by competent evidence.

In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en banc), appeal denied,

581 Pa. 668, 863 A.2d 1141 (2004) (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by [the] finder of fact. The burden of proof
              is on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16, (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

     CYF petitioned for the involuntary termination of Mother’s parental

                                        -6-
J-S07031-21


rights to Child on the following grounds:

         § 2511. Grounds for involuntary termination

         (a)      General Rule.--The rights of a parent in regard to
         a child may be terminated after a petition filed on any of the
         following grounds:

                                  *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to
            be without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect
            or refusal cannot or will not be remedied by the parent.

                                  *    *    *

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency for a period of at least six months, the
            conditions which led to the removal or placement of the
            child continue to exist, the parent cannot or will not
            remedy those conditions within a reasonable period of
            time, the services or assistance reasonably available to
            the parent are not likely to remedy the conditions which
            led to the removal or placement of the child within a
            reasonable period of time and termination of the parental
            rights would best serve the needs and welfare of the
            child.

                                  *    *    *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency, 12 months or more have elapsed from the
            date of removal or placement, the conditions which led
            to the removal or placement of the child continue to exist
            and termination of parental rights would best serve the
            needs and welfare of the child.

                                  *    *    *


                                      -7-
J-S07031-21


         (b)        Other considerations.--The court in terminating
         the rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

                                  *    *    *

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).         “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117. When conducting a termination analysis:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of ... [her] parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      On appeal, Mother concedes that grounds for termination existed

pursuant to 23 Pa.C.S.A. § 2511(a)(2). (Mother’s Brief at 12-13). However,

she contends that termination is not in the best interests of Child and that the

court erred by focusing its analysis on Mother’s failure to address her goals

appropriately, rather than Child’s needs and welfare. (Id. at 15-16). Mother

                                      -8-
J-S07031-21


insists that she has a bond with Child which the court acknowledged, but

discounted based upon Dr. Bliss’ recommendations.       (Id. at 16).   Mother

concludes the court erred in terminating her parental rights under Section

2511(b), and this Court must reverse. We disagree.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted). The mere existence

of a bond between a parent and child does not preclude termination. In re

N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011).            Even where the court

acknowledges that a parent and child share a bond, termination is still

appropriate where termination will not be detrimental to the child and will

serve the child’s best interests by allowing him to find permanency with an

                                    -9-
J-S07031-21


adoptive family.    See In re Adoption of C.D.R., 111 A.3d 1212, 1220

(Pa.Super. 2015).

      Instantly, the court observed that Mother’s goals have remained the

same over the last several years: namely, to attend mental health and IPV

counseling on a consistent basis, and to make visitation with Child a priority.

(See Orphans’ Court Opinion at 7-8). Mother’s mental health diagnoses of

PTSD and a personality disorder require consistent treatment to manage.

(Id.) Mother’s failure to manage her conditions, and her resulting tendency

to engage in a cycle of abusive relationships, are the primary obstacle to

reunification. (Id.) With regard to Mother’s attempts to meet her goals, the

court noted:

         It is also concerning that Mother has not made her visits
         with [Child] a priority. The court recognizes that the
         pandemic has created unique challenges for families
         involved with the juvenile court system. The court cannot
         punish Mother for failing to attend her visits and mental
         health treatment if she did not have access to the internet.
         However, these issues occurred before March of 2020. The
         pandemic further exacerbated Mother’s poor attendance at
         visitation and treatment.

         Mother has also been recommended and court[-]ordered to
         attend IPV counseling in the hopes that she could begin to
         recognize the impact of these abusive relationships on not
         only herself but her children. Mother did not avail herself of
         this service until very recently. Mother continued to engage
         in a romantic relationship with Father despite multiple
         incidents of domestic violence. She never followed through
         with a final PFA against Father despite being recommended
         from the court to do so. The court has no doubt that [Child]
         would have been exposed to domestic violence had [CYF]
         not sought removal from Mother’s care. Mother has not
         been able to put her son’s needs ahead of her own in this

                                     - 10 -
J-S07031-21


       regard. Even in her most recent evaluation with Dr. Bliss,
       Mother was asked why she needs to better understand how
       to know if someone is taking advantage of her, she reported
       a desire to not have her heart broken again as a reason to
       refrain from engaging in unhealthy relationships. Mother
       never mentioned concerns for her children’s safety. Given
       Mother’s history, the court has no doubt that these issues
       would persist into the future. It is clear that Mother does
       not possess the insight needed to keep [Child] out of harm’s
       way present or in the future. She has not even been able
       to progress to unsupervised visitation because of these
       issues.

       Dr. Bliss has consistently reported that Mother has done well
       in all of her interactional evaluations. There have been no
       concerns during Mother’s visits when she has attended. It
       has been reported that Mother can attend to [Child’s] basic
       needs during visits and interactional evaluations. In her
       final evaluation of Mother, Dr. Bliss opined that if “it wasn’t
       for the other dangerous or unhealthy people potentially
       being involved in her life in the past, now and future,
       [Mother] otherwise could safely and appropriately parent”
       [Child]. This court finds this observation to be true and also
       what makes this case particularly sad. There is a bond
       between Mother and [Child] and their relationship is a
       positive one. Dr. Bliss has opined in the majority of her
       reports that Mother and [Child] share a positive bond.
       Unfortunately for Mother, Dr. Bliss reports that the bond is
       not a necessary one. To support her conclusion, Dr. Bliss
       noted that [Child] had gone a significant period of time
       without seeing Mother without any traumatic effect.3 It was
       her ultimate conclusion that if the relationship between
       Mother and [Child] were severed, there would not be a
       traumatic effect to the child.

          3[CYF] offices were shut down from March until July
          due to Covid-19 restrictions. Mother was offered
          virtual visits with the child but declined because of
          connectivity issues.

       [Child] has been in his current foster home since June of
       2019.     [Child] recognizes his foster parents as his
       psychological parents and his primary bond and attachment
       is with them. [CYF] Casework Supervisor, David Sprague,

                                   - 11 -
J-S07031-21


         testified that caseworkers have observed [Child] in his
         foster home and reported that the child appears bonded to
         everyone in his foster family. Dr. Bliss conducted two
         interactional evaluations of the foster family with [Child].
         She opined that [Child] appeared attached and bonded to
         all three of his foster family members, especially foster
         mother. Dr. Bliss concluded that permanency with the
         foster family would best suit [Child’s] needs and welfare.
         Additionally, Dr. Bliss reported that due to [Child’s] young
         age and the fact that he spent the majority of his life placed
         with this foster family, that adoption would best suit his
         needs and welfare. This court concurs with that conclusion.

         While Mother has recently gained insight into her proclivity
         to engage in relationships with men who are both physically
         and emotional[ly] abusive, she has not done the internal
         work to end the cycle of placing herself and her children in
         unsafe situations. [Child] is in a foster home that provides
         him with safety and stability.

(Orphans’ Court Opinion at 8-10).

      The record supports the court’s decision to terminate Mother’s parental

rights under Section 2511(b). While Child shares a bond with Mother, he also

is strongly bonded with his foster family, whom he relies upon to fulfill his

physical, developmental, and emotional needs. Child is particularly bonded to

his foster mother. Additionally, despite Child’s positive bond with Mother, Dr.

Bliss made it clear that Mother was likely to engage in the same cycle of violent

relationships and did not fully appear to understand the impact domestic

violence has had upon her children. The court concluded that as a result,

Mother did not possess the insight needed to keep Child safe and would likely

not gain that insight in a reasonable time period. Thus, termination would

further Child’s best interests by allowing him to gain stability through adoption


                                     - 12 -
J-S07031-21


by his foster family. See In re C.D.R., supra; In re N.A.M., supra. As the

record supports the court’s conclusions under Sections 2511(a) and (b), we

see no reason to disturb its decision to terminate Mother’s parental rights.

See In re Z.P., supra. Accordingly, we affirm.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2021




                                   - 13 -